Citation Nr: 0431454	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-00 372	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than July 20, 
1998, for a grant of service connection for bruxism.

2.  Entitlement to service connection for headaches, as 
secondary to service-connected bruxism.

3.  Entitlement to service connection for a speech 
disability, as secondary to service-connected bruxism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 to August 1979 
and April 1981 to September 1989. 

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a March 2001 rating decision of the Chicago, 
Illinois Regional Office (RO) that granted service connection 
for bruxism, effective July 20, 1998.  It also comes on 
appeal from a January 2003 rating decision of the Chicago RO 
that denied service connection for headaches and a speech 
disability, as secondary to service-connected bruxism.

The issues of service connection for headaches and a speech 
disability, as secondary to service-connected bruxism are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's claim for service connection for bruxism was 
received on July 20, 1998.


CONCLUSION OF LAW

An effective date for bruxism, prior to July 20, 1998, is not 
warranted.  38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. § § 
3.151, 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

In the present case, the issue of entitlement to an earlier 
effective date for the grant of service connection for 
bruxism stems from an April 2001 notice of disagreement with 
the March 2001 rating decision which granted service 
connection for bruxism.  If, in response to notice of its 
decision on a claim for which VA has already given 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC   
8-2003.  However, in the present case, the record does not 
reflect that the veteran was issued § 5103 notice as to the 
claim for service connection for bruxism.  Hence, the 
exclusion outlined in VAOPGCPREC   8-2003, noted above, is 
not applicable.  However, the United States Court of Veterans 
Appeals has held that in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 
426 (1994).  In such cases, VA duties to notify and assist 
pursuant to VCAA are not applicable.  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).  As the veteran sole 
contention relative to his claim that an earlier effective 
date is warranted is that bruxism existed since service, the 
facts are not in dispute, and the law is dispositive.  A 
remand for additional development with regard to VCAA duties 
to notify and assist would serve no useful purpose where 
there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Factual Background

The veteran's service medical records reveal that in October 
1984, the veteran sought dental treatment for generalized 
wear facets and a history of teeth grinding.

In a July 1986 service medical record dated in July 1986, the 
veteran complained of nocturnal bruxism.

On July 20, 1998, the veteran's claim for bruxism was 
received.

By rating action dated in March 2001, the RO granted the 
veteran's claim of service connection for severe bruxism with 
generalized occlusal attrition was granted and a 10 percent 
evaluation was assigned, effective July 20, 1998.

In his April 2001 Notice of Disagreement, the veteran stated 
that he believed his 10 percent evaluation should have begun 
at the point of his discharge from active duty, as the 
disability began while he was in the Navy and existed at the 
time of his discharge.

Legal Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151 (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155(a) (2004).

Legal Analysis

The veteran asserts that he is entitled to an earlier 
effective date for the grant of service connection for 
bruxism.  In this regard, the effective date for the grant of 
direct service connection is the day following separation 
from active service or the date entitlement arose, if the 
claim is received within one year after separation from 
service, otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later.  The Board observes 
that the veteran's service medical records reflect that the 
veteran, indeed, complained of and sought treatment for teeth 
grinding bruxism in 1984 and 1986.  However, the record 
reflects that the veteran's claim for service connection for 
bruxism was not received by the RO until July 20, 1998, 
almost nine years after his discharge from service in 
September 1989.  No other earlier communication of record may 
be reasonably construed as a claim for service connection for 
bruxism.  Indeed, as noted above, the veteran has made no 
assertions in this regard.  Thus, the Board concludes that, 
as the veteran's claim for service connection for bruxism was 
not received within a year from his separation from service, 
the proper date for the grant of service connection was July 
20, 1998, the date the veteran's claim was received by the 
RO.  As the RO has already properly assigned this date as the 
effective date for the veteran's grant of service connection 
for bruxism, the Board finds that there is no other basis on 
which an earlier effective date may be assigned.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for an earlier effective date for 
the grant of service connection for bruxism.


ORDER

Entitlement to an effective date earlier than July 20, 1998 
for a grant of service connection for bruxism is denied.


REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2004).  

The record reflects that the veteran underwent a VA 
neurologic examination in February 2002, in which the 
examiner opined that the veteran's headache and speech 
disabilities were not etiologically related to his service-
connected bruxism.  However, in his February 2003 Notice of 
Disagreement, the veteran indicated that he was undergoing 
dental rehabilitation at the Hines VAMC and that his 
physician, Dr. C., had told him that headaches are commonly 
associated with bruxism and that his ability to pronounce and 
sound out words would depend on how his jaw reacted to 
increasing tooth structure.  The veteran requested that the 
VA contact Dr. C. in this regard.  The Board observes that 
the record does not reflect that an attempt has been made to 
obtain such treatment records or clinical opinion.  Such 
evidence may be useful in adjudicating the veteran's claims.



Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

1.  The veteran should be requested to 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom he has received treatment for 
headaches and a speech disability since 
his discharge from service, not already 
of record. 

After securing the necessary 
authorizations for release of this 
information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record, including records from a Dr. 
C. (VA Hospital, Building 200, Room C 
129, Hines, Illinois).  Dr. C should 
also be asked to provide an opinion, 
based on his clinical treatment and 
examination of the veteran, whether it 
is at least as likely as not that the 
veteran has a chronic headache 
disability and/or a chronic speech 
impairment due to his service-connected 
bruxism with generalized occlusal 
attrition.

2.  When the above action has been 
accomplished, the RO must readjudicate 
the issues on appeal.  If any benefit 
sought on appeal is not granted to the 
appellant's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board as appropriate.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



